582 N.E.2d 355 (1991)
William BENIRSCHKE, Appellant,
v.
STATE of Indiana, Appellee.
No. 45S00-8902-CR-108.
Supreme Court of Indiana.
December 5, 1991.
Marce Gonzalez, Jr., Appellant Div., Crown Point, for appellant.
Linley E. Pearson, Atty. Gen., Arthur Thaddeus Perry, Deputy Atty. Gen., Indianapolis, for appellee.

ON PETITION FOR REHEARING
KRAHULIK, Justice.
Defendant-Appellant Benirschke argues in his petition for rehearing that our opinion in his case, (1991) 577 N.E.2d 576, fails to address three alleged instances of prosecutorial misconduct which occurred during final argument. Benirschke admits that this issue was first raised in his reply brief and, ordinarily, would be deemed to be waived. Ward v. State (1991), Ind., 567 N.E.2d 85. Nevertheless, he asks that we consider this additional issue. We also note that there was no contemporaneous objection lodged against the alleged misconduct and, thus, any error is waived. Burris v. State (1984), Ind., 465 N.E.2d 171. However, in the interest of judicial economy, we have reviewed the transcript of final argument and hold that the prosecutor's statements did not constitute reversible error. They were appropriate comments relating to the evidence adduced at trial. Therefore, Benirschke's petition for rehearing is denied.
SHEPARD, C.J., and DeBRULER, GIVAN and DICKSON, JJ., concur.